Citation Nr: 0205611	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  01-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder, with ruptured tendons.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for obesity.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1985.

Due to the current makeup of the claims file, the Board is 
unable to determine the date of the rating decision 
underlying this appeal.  The issues listed on the front page 
of this decision are those which were discussed during the 
veteran's November 2001 VA Travel Board hearing and may not, 
in fact, represent the issues actually on appeal; these will 
be determined conclusively upon completion of the requested 
remand action.


REMAND

It is readily apparent from an initial review of the claims 
file that there is significant documentation and evidence 
which is missing in the present case.  The cover sheet to the 
claims file indicates that this case has two volumes, but 
only one volume was supplied to the Board.

Aside from the transcript of the November 2001 hearing 
transcript, there is no documentation (e.g., rating 
decisions, a Statement of the Case) or evidence of record 
dated subsequent to May 1998, even though this case has a 
2001 docket number.  Specifically, there is a complete 
absence of contemporaneous documentation and evidence 
pertaining to the issues discussed during the veteran's 
hearing.  Indeed, the Board is unable to determine the exact 
issues on appeal and, for the time being, must rely on the 
veteran's testimony.  

The Board further notes that the claims file does not include 
a power of attorney form indicating the veteran's desire to 
seek representation, even though he was represented by AMVETS 
at his hearing.  This matter should also be clarified prior 
to further Board action.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO is requested to make a 
thorough search for all documentation and 
evidence pertaining to the veteran's case 
that is dated on or after May 1998.  
Assuming that there is a missing claims 
folder in this case, the RO should 
specifically try to determine that 
folder's whereabouts.  If the RO is 
unable to obtain such documentation and 
evidence, then documentation to that 
extent should be added to the claims 
folder.

2.  The RO should also contact the 
veteran and request that he provide: (1) 
a signed power of attorney form if he 
still seeks representation with AMVETS or 
another representative, and (2) copies of 
all medical records relevant to this case 
that are in his possession.  If new 
evidence is received, the RO should then 
issue a Supplemental Statement of the 
Case and provide the veteran a reasonable 
period of time in which to respond before 
returning the case to the RO.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




